Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species I shown in Figures 1-2, described on Page 4, line 25 – Page 10, line 25 (Cylindrical radial ventilator);
Species II shown in Figure 3, described on Page 10, line 26- Page 11, line 2 (axial ventilator);
Species III shown in Figure 4, described on Page 11, line 4 – Page 11, line 15 (axial ventilator 12a, with radial ventilator (12));
Species IV shown in Figure 5, described on Page 11, line 17 – Page 11, line 20 (missed axial-radial ventilator).
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species I-IV lack unity of invention because even though the inventions of these groups require the technical feature of a cylindrical symmetric volumetric machine, which machine comprises a housing with two co-operating rotors therein, including an outer rotor mounted rotatably in the housing and an inner rotor mounted rotatably in the outer rotor, whereby a compression chamber is located between the rotors, which will move by rotation of the rotors from the inlet side of the rotors to the outlet side of the rotors, wherein the inlet side of the outer rotor is provided with a ventilator, to supply air to the compression chamber, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of NÁTKAI (U.S. Patent 4,482,305).  
NÁTKAI discloses a cylindrical symmetric volumetric machine (see Figures 1-3), which machine comprises a housing (1) with two co-operating rotors (2, 4) (Column 3, lines 36-46) therein (see Figure 1), including an outer rotor (2) mounted rotatably in the housing (see Figure 1) and an inner rotor (4) mounted rotatably in the outer rotor (see Figure 1), whereby a compression chamber is located between the rotors (see Figure 1, Column 3, lines 32-35), which will move by rotation of the rotors from the inlet side (inlet side is near (12)) of the rotors to the outlet side of the rotors (see Figure 1, where the outlet side is at the other end of the rotors), wherein the inlet side of the outer rotor is provided with a ventilator (14) (the Examiner would like to note that the claim is interpreted broadly where the claim recites “the inlet side of the outer rotor is provided with a ventilator”, and does not specifically recite that the outer rotor has the ventilator attached to it, the claim only recites that it is provided with a ventilator), to supply air to the compression chamber (see Figure 1).
A telephone call was not made due to the applicant is overseas.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965.  The examiner can normally be reached on M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746